Citation Nr: 0120359	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Veteran represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
March 1963.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board issued a decision in October 1999 denying the above 
claim as not well-grounded.  

In November 2000 a Joint Motion for Remand and to Stay 
Proceedings was submitted, requesting that the Board's 
October 1999 decision be vacated and remanded in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In December 2000 the United States Court of Appeals for 
Veterans Claims (Court) granted the motion and vacated and 
remanded the October 1999 Board decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated above, There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14  Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, the Board is of the opinion that the medical 
evidence currently on file is insufficient to allow for a 
determination to be made at this time, as the record is 
unclear as to the additional disabilities resulting from (or 
aggravated by) the veteran's treatment for a herniated disc 
in his neck in July 1990, and subsequent lumbar punctures 
shortly thereafter.  

Briefly, in May 1990 the veteran was seen with complaints of 
neck pain, right upper extremity radiation, decreased right 
grip strength, and difficulty walking.  Cerebellar 
examination was abnormal with a positive Romberg sign, and a 
wide-based, spastic, and ataxic gait.  A magnetic resonance 
imaging (MRI) scan was ordered.  On July 17, 1990, it was 
noted that the veteran had cerebellar alcoholic degeneration 
and a right herniated nucleus pulposus at C5-6 (it was later 
determined to be at C6-7).  

On July 26, 1990 the veteran underwent an anterior C6-7 
cervical diskectomy with anterior body fusion with autogenous 
iliac crest bone graft.  On admission for surgery, a history 
of alcohol abuse (two six-packs or more per day) was noted.  
It was also noted that he had sustained a gunshot wound in 
the right arm and right leg as a child.  

Neurological examination revealed decreased strength in the 
right upper extremity and positive clonus in both lower 
extremities.  His gait was wide-based and ataxic, with a 
positive Romberg's sign, positive rapid hand movement, and 
positive finger-to-nose.  

The diskectomy was performed and was complicated by a small 
dural tear, but the procedure was otherwise tolerated well.  
Shortly after surgery the veteran complained of severe 
dysesthesia in the left upper extremity in the region of the 
radial volar aspect of the left forearm to the elbow.  This 
gradually decreased over the ensuing week.  However, the 
veteran also noted a decreased ability to use his upper 
extremities, complaining of clumsiness and weakness.  Therapy 
was administered with some success; however, "due to 
cerebellar degeneration, his gait [had] been unsteady."  

In August 1990 it was reported that the veteran's upper 
extremity strength was gradually increasing, and was able to 
ambulate further with forearm crutches; however, he reported 
that he did not feel safe while ambulating.  

An August 1, 1990 physical examination report shows that the 
veteran had residual grip strength weakness and gait 
instability.  Examination revealed decreased two point 
discrimination and decreased pinprick sensation bilaterally.  
His gait was markedly ataxic.  It was concluded that these 
findings, along with MRI findings were "probably" secondary 
to alcohol abuse and post-operative weakness.  It was opined 
that he should improve with continued occupational and 
physical therapy.  

The veteran subsequently began to complain of diplopia.  It 
was concluded that he had left VI cranial nerve palsy.  
Progress notes document complaints of diplopia as early as 
August 15, 1990.  

On August 20, 1990 the veteran was noted as reporting that 
his gait improved when he was wearing an eye patch.  

An August 30, 1990 neurosurgery note documented that MRI's 
showed profound dural enhancement extending up to the basilar 
regions of the brain.  It was thought that this may have 
played a role in the veteran's worsened gait and his 
Lhermitte's syndrome.  

In an August 31, 1990 addendum it was noted that the veteran 
had been transferred to the Neurology Floor secondary to his 
deterioration after his cervical surgery.  It was noted that 
he had undergone three spinal taps, with the first performed 
on August 22, 1990.  MRI's conducted around this time 
revealed dural enhancement with mild atrophy of the 
cerebellum with subdural hygromas.  

An August 31, 1990 progress note found that the veteran's 
cerebellar atrophy was secondary to his history of alcohol 
abuse.  It also appeared to link his diplopia and left 
cranial VI nerve palsy to the cervical surgery.  

Another August 31, 1990 progress note specified that the 
veteran's ataxic gait was worse after surgery than it had 
been prior to the surgery.  However, this was felt to be 
secondary to alcoholic, cerebellar degeneration, as noted on 
an MRI scan.  It was noted that he had developed bilateral 
cranial VI nerve palsy.  

The veteran continued to have weakness of the lower 
extremities and diplopia during admission.  A September 12, 
1990 physical therapy record noted that the veteran was 
wearing a left eye patch.  He reported that if he did not 
wear the eye patch when walking, he would be in danger of 
falling.  

In a September 7, 1990 note it was noted that a Dr. O had 
reviewed the MRI scans and concluded that the dural 
enhancement was non-specific and may or may not be abnormal.  
He was impressed by the increase in subarachnoid space on the 
second MRI and thought that this may represent 
"decompression phenomenon."  

The veteran continued to complain of diplopia through 
September 1990.  A progress note from September 13, 1990 
diagnosed status post C6-7 anterior diskectomy with secondary 
diplopia, decreased color vision, bilateral VI nerve palsy, 
leg weakness, and a history of alcohol abuse.  

Progress notes during the above period also documented 
complaints of frontal headaches.  A September 7, 1990 
assessment also appeared to link the veteran's headaches, as 
well as claudication, nerve palsy, and diplopia to the 
cervical surgery.  

In July 1991 it was noted that the diplopia had improved, but 
that he was still using a wheelchair.  It was noted that he 
was complaining of low back pain.  

In July 1991 it was noted that the nerve palsies had resolved 
within the last year.  Diplopia was noted only at night and 
when the veteran was tired.  He now contended that he was 
having increased difficulty with walking due to low back pain 
which he claimed to be secondary to multiple lumbar 
punctures.  He reiterated this contention on multiple 
occasions.  

Progress notes from July 1992 noted a diagnosis of status 
post arachnoiditis apparently secondary to his cervical 
surgery; however, it was previously noted in June 1991 that 
an MRI revealed no evidence of arachnoiditis.  In November 
1992 it was indicated that the previous diagnosis of 
arachnoiditis was questionable.  

On August 24, 1992 the assessment of the veteran's low back 
pain was that it was non-surgical.  

In December 1995 the veteran was diagnosed with cervical 
myelopathy.  It was noted that he had difficulty walking 
without crutches since his 1990 diskectomy.  He was also 
found to have chronic low back pain and cerebellar 
degeneration secondary to alcohol abuse.  

The record indicates that the veteran underwent hip surgery 
for a fractured right hip in 1996.  

Progress notes also document resumption of alcohol use 
following the surgery as early as August 16, 1990.  

As this brief summary indicates, the veteran's medical 
history is rather complex.  While the record indicates that 
he experienced some additional disability due to the surgery, 
it also indicates that at least some of these disabilities 
resolved (e.g., diplopia and bilateral cranial nerve VI 
palsy).  The record is further convoluted by conflicting and 
sometimes contradictory medical opinions.  

The medical opinions of record are inadequate and therefore 
not sufficient to allow for a determination of this issue to 
be made.  Dr. KF opined that it was impossible to determine 
whether present disabilities were due to the July 1990 
surgery.  

The veteran's attorney also submitted a medical opinion from 
Dr. RJK who opined that the veteran suffered a contusion of 
the cervical cord during the July 1990 surgery.  He opined 
that this was later manifested by weakness of the intrinsic 
muscles of the hands.  He further concluded that there was an 
injury to the cortico-spinal tracts of the legs, and that 
this problem, in association with the cerebellar degeneration 
and ataxia, could explain the veteran's persistent gait 
impairment.  He based his conclusion that there was a 
cortico-spinal injury on the finding that there was 
spasticity shown in both legs that was not seen pre-
operatively.  

The Board is of the opinion that this opinion is insufficient 
because it is based in part on inaccurate factual findings.  
There are pre-operative records documenting spasticity in the 
veteran's legs.  This is in direct conflict with Dr. RJK's 
finding that spasticity only manifested itself post-
operatively.  As a result, the accuracy Dr. RJK's conclusion 
stemming from this finding becomes questionable.  

In light of the above, the Board is of the opinion that a VA 
examination(s) should be scheduled in order to determine 
which additional disabilities, if any, the veteran sustained 
as a result of treatment for his herniated disc in the 
cervical spine, including diskectomy and multiple lumbar 
punctures.  

The veteran has also reported that he is receiving disability 
payments from the Social Security Administration (SSA).  The 
RO should obtain these records and associate any non-
duplicative documents with the claims file.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

4.  Following the above, the RO should 
schedule the veteran for a VA 
neurological/musculoskeletal 
examination(s) (on a fee-basis if 
necessary) conducted by an appropriate 
specialist(s) to ascertain the nature and 
etiology of his current disabilities, in 
particular, those disabilities contended 
to have resulted from VA hospitalization 
and treatment of a herniated nucleus 
pulposus at C6-7 in July and August 1990.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted.  

The examiner(s) must ascertain which 
disabilities are claimed to have resulted 
from the VA hospitalization and 
treatment.  Such a determination should 
be made through questioning of the 
veteran and review of his complete 
medical and social history.  This should 
include, but not necessarily be limited 
to, evaluation of low back 
pain/arachnoiditis, diplopia, headaches, 
and upper and lower extremity 
functioning, including the veteran's 
history of alcohol abuse, cerebellar 
degeneration and ataxic gait.  

Upon completion of review of the 
veteran's complaints, and his medical and 
social history, the examiner(s) must 
answer the following questions:

(a) What disabilities, if any, does the 
veteran suffer from which are 
residuals of the July 1990 surgical 
procedure and/or subsequent lumbar 
punctures?  

In making this determination, the 
examiner(s) should ascertain from the 
record the veteran's physical 
condition immediately prior to the 
cervical surgery and lumbar punctures 
as compared with the subsequent 
physical condition following the VA 
treatment.  

The examiner(s) should also discuss 
the diskectomy itself and the 
significance, if any, of the dural 
tear.  


The examiner(s) should also discuss 
the relationship, if any, of the 
lumbar punctures to the veteran's 
complaints of chronic low back pain.  

In determining whether the additional 
disabilities identified above resulted 
from a disease or injury, or an 
aggravation of an existing disease or 
injury, suffered as a result of the VA 
hospitalization and treatment it will 
be necessary to show that the 
additional disability(ies) was/were 
not merely coincidental with such 
treatment.  

(b) It should also be determined whether 
any of the disabilities identified 
above were either the certain or 
intended result of proper medical 
treatment.  

It is stressed that "negligence" and 
"fault" are not factors that should be 
considered in rendering the opinion.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000).

If the veteran fails to appear for his 
scheduled VA examination without good 
cause shown, it is recommended that the 
RO order a VA medical opinion that 
answers the questions as set forth above.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


